Citation Nr: 0809497	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether termination of disability compensation benefits from 
September 27, 2002 to April 3, 2003 due to fugitive felon 
status was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The record reflects that the veteran had active service from 
September 1968 to August 1976 and from February 1978 to May 
1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which terminated the veteran's benefits from 
September 27, 2002 to April 3, 2003 based on evidence 
received that the veteran was a "fugitive felon" during 
that time.   

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the January 2008 Board hearing, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        


FINDING OF FACT

The evidence of record does not establish that the veteran 
met the definition of a fugitive felon for the period from 
September 27, 2002 to April 3, 2003.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation was not proper. 38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. 
§ 3.665(n) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.

Propriety of Termination of Benefits - Analysis 

The veteran essentially contends that the termination of his 
compensation benefits was improper because he did not meet 
the definition of a "fugitive felon" from September 27, 
2002 to April 3, 2003.  The veteran specifically asserts that 
the indictment and arrest warrant were "sealed" and he was 
unaware of their existence until he was arrested in April 
2003.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.665(n)(2) (2007).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.
In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.' Id.  The SSA's fugitive 
felon provision is essentially identical to the VA provision 
cited above.  42 U.S.C.A. § 1382(e)(4)(A).

At the January 2008 Board hearing, the veteran reported that 
he had originally been arrested in November 2001 and was 
later released on a $50,000 bond from the Arlington City 
jail.  The veteran explained that his attorney subsequently 
called and told him that the case had been dismissed from the 
district court and, at that point, the veteran believed that 
there were no further charges against him.  The veteran 
stated that he did not become aware of the federal conspiracy 
charge against him until the day of his arrest because the 
indictment had been sealed.  The veteran additionally 
reported that he was told by a person working at the Northern 
District of Texas court clerk's office that a sealed warrant, 
such as in his case, is issued on the same date that the 
grand jury indicts an individual; however, the prosecutor 
holds the warrant until it decides to proceed with the case.  
Once the prosecutor decides to proceed, he or she sends the 
warrant to appropriate officers in order that the person 
indicted may be arrested.  The veteran stated that he was not 
aware of the indictment until he was arrested in April 2003 
at his home address.  The veteran indicated that the state of 
Texas knew where he lived during the entire period from 
September 27, 2002 to April 3, 2003.  He further maintained 
that he was not aware that he was wanted for a federal charge 
until the day that the police came and arrested him and 
informed him that they had a warrant, which was the same day 
that the warrant was released.  

The Board notes that the only definition of fugitive felon 
that is applicable in this case is the one providing that a 
fugitive felon is a person "fleeing to avoid prosecution" for 
an offense or an attempt to commit an offense that is a 
felony under the laws under the place from which the person 
flees.  It is noted that the charge of conspiracy to 
distribute a controlled substance is a felony offense.  
21 U.S.C. § 846.  

The record reflects that the veteran was charged with 
conspiracy to distribute a controlled substance by sealed 
indictment and a sealed warrant for the veteran's arrest was 
signed and dated on September 27, 2002 in Dallas, Texas by 
the clerk of the U.S. District Court and a U.S. District 
Court judge.  However, it is less clear from the record when 
the veteran was actually arrested.  A VA investigative 
summary report notes that the veteran was arrested on April 
3, 2003.  However, the return portion of the Sealed Warrant 
For Arrest that the veteran submitted at the January 2008 
Board hearing notes that the veteran was arrested in Dallas, 
Texas on April 16, 2003, the date that the warrant was 
received.  [A date stamp on said document indicates that the 
sealed arrest warrant was filed with the U.S. District Court 
Northern District of Texas on April 17, 2003.]  Nonetheless, 
the Board observes that an April 2004 report of contact 
reveals that the RO called the U.S. Marshall service in 
Dallas and was told that the veteran may have been arrested 
on April 3, 2003 in Waco, apparently was taken to the Dallas 
office on April 15, 2003, was released on bond on April 16, 
2003, and was sentenced to voluntary surrender by May 10, 
2004.  In any event, an Order Setting Conditions of Release 
dated April 16, 2003, notes that the veteran was released on 
personal recognizance (i.e., the veteran promised to appear 
at all proceedings as required and to surrender for service 
of any sentence.)  Thereafter, the veteran was found guilty 
of conspiracy to possess with intent to distribute and to 
distribute 500 grams or more of methamphetamine a Schedule II 
controlled substance in March 2004 and was incarcerated from 
May 2004 to July 2007.   

With respect to the "sealed" indictment, the Board notes 
that the Federal Rules of Criminal Procedure provide that a 
magistrate judge to whom an indictment is returned may direct 
that the indictment be kept secret until the defendant is in 
custody or has been released pending trial.  The clerk must 
then seal the indictment, and no person may disclose the 
indictment's existence except as necessary to issue or 
execute a warrant or summons.  Fed. R. Crim. P. 6(e)(4).  
Thus, as the nature of a sealed indictment (as well as a 
sealed arrest warrant) dictates that it remain secret, the 
evidence supports the veteran's assertion that he did not 
receive notice of the indictment against him or the warrant 
for his arrest prior to the date of his actual arrest in 
April 2003.  In addition, the record does not indicate that 
the veteran otherwise learned of the indictment against him 
or the warrant for his arrest prior to that time.  In fact, 
the record reveals that the U.S. District Court released the 
veteran on his own recognizance shortly after his arrest in 
April 2003.  The U.S. District Court also allowed the veteran 
to report voluntarily to the designated penal institution to 
serve his sentence in May 2004, following his being found 
guilty of conspiracy to possess with intent to distribute a 
controlled substance in March 2004.  The Board notes that the 
U.S. District Court would have been unlikely to release the 
veteran under such conditions and circumstances if he had 
been considered a flight risk.  Moreover, the sealed arrest 
warrant notes that the veteran was arrested in Dallas, Texas 
on April 16, 2003, the same day that the warrant was 
received, which further supports the veteran's assertion that 
the state of Texas knew of his whereabouts and he was not 
evading law enforcement officials during the period in 
question.  Thus, without evidence showing that the veteran 
had notice of the existing indictment and arrest warrant for 
the period from September 27, 2002 to April 3, 2003, there 
can be no finding that the veteran engaged in the intentional 
act of "fleeing from prosecution."

As the veteran is not shown to have been a fugitive felon 
from September 27, 2002 to April 3, 2003, the termination of 
his compensation payments for that period of time was not 
warranted.

ORDER

Termination of the veteran's disability compensation benefits 
from September 27, 2002 to April 3, 2003 due to fugitive 
felon status was not proper; the veteran's appeal is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


